NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




            United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                Submitted February 11, 2009*
                                 Decided February 11, 2009

                                           Before

                            RICHARD A. POSNER, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 08‐3273

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Northern District of
                                                    Illinois, Eastern Division.
       v.
                                                    No. 1:06‐cr‐00682
STEVEN STRICKLAND,
     Defendant‐Appellant.                           Samuel Der‐Yeghiayan, 
                                                    Judge.

                                         O R D E R

       Steven Strickland moved to amend his prison sentence to account for time served
while he was in federal custody awaiting judgment on federal charges.  The district court
denied Strickland’s motion.  We vacate the judgment of the district court and remand with
instructions to dismiss for lack of jurisdiction Strickland’s request.



       *
        After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See 
Fed. R. App. P. 34(a)(2).
No. 08‐3273                                                                              Page 2

        While serving time in an Illinois prison for possessing heroin, Strickland was
indicted in federal court for conspiring to possess heroin with the intent to distribute, see 21
U.S.C. § 846, and distributing heroin, see id. § 841(a)(1).  While that charge was pending, the
district court ordered Strickland transferred from state prison into federal custody on
October 5, 2006.  About 17 months later, on February 21, 2008, Strickland pleaded guilty to
the federal conspiracy charge.  Under the terms of the plea agreement, the district court
sentenced Strickland to 56 months in prison, to run concurrently with the remainder of his
Illinois sentence.  Following a request from Strickland that was not part of the plea
agreement, the district court also “recommended” that the Bureau of Prisons credit
Strickland for the time he was in state custody before his transfer to federal custody
(approximately 56 days).  In the plea agreement, Strickland waived his right to appeal or file
a collateral attack, and Strickland didn’t challenge his sentence on direct appeal.  

         Six months after judgment was entered on the conspiracy charge, Strickland asked
the district court to amend his sentence.  He argued that under 18 U.S.C. § 3585(b) the
Bureau of Prisons improperly refused to give him credit for the 17 months he served in
federal custody before sentencing.2  The district court denied without explanation
Strickland’s motion, and he appealed.

        We need not address the merits of Strickland’s appeal because the district court did
not have jurisdiction to decide his motion under the statute providing credit for prior
custody, 18 U.S.C. § 3585(b).  “After a district court sentences a federal offender, the
Attorney General, through the BOP, has the responsibility for administering the sentence.”  
United States v. Wilson, 503 U.S. 329, 335 (1992).  At that point, only the Attorney General has
the authority under § 3585(b) to grant credit for time served before sentencing.  See Wilson,
503 U.S. at 333‐37; see also United States v. Lualemaga, 280 F.3d 1260, 1265 (9th Cir. 2002);
United States v. Ross, 219 F.3d 592, 594 (7th Cir. 2000).  After it entered final judgment, the
district court therefore lacked jurisdiction under § 3585(b) to decide whether Strickland
should be credited with time served in federal custody.  See United States v. Whaley, 148 F.3d
205, 206‐07 (2d Cir. 1998); United States v. McGee, 60 F.3d 1266, 1272 (7th Cir. 1995); United
States v. Jenkins, 38 F.3d 1143, 1144 (10th Cir. 1994); United States v. Westmoreland, 974 F.2d
736, 737 (6th Cir. 1993).  




       2
        In Strickland’s brief on appeal, he characterizes the time he spent in federal custody
as either 23 or 25 months.  However, both Strickland’s motion before the district court and
his appellate brief identify the relevant time span as October 5, 2006 to February 21, 2008. 
Based on these dates, we conclude that Strickland is requesting that the BOP credit his
sentence with 17 months served.
No. 08‐3273                                                                                 Page 3

        If Strickland desires to challenge the BOP’s determination regarding credit for time
served, he must first exhaust his remedies with the BOP, see Wilson, 503 U.S. at 333; McGee,
60 F.3d at 1272, and if he fails to obtain a satisfactory result before the BOP, he may then
challenge that determination by filing a petition under 28 U.S.C. § 2241, see United States v.
Koller, 956 F.2d 1408, 1417 (7th Cir. 1992); United States v. Checchini, 967 F.2d 348, 350 (9th
Cir. 1992).  But he may do so only in the district where he is incarcerated, United States v.
Mittelsteadt, 790 F.2d 39, 40 (7th Cir. 1986), and only against the warden of his prison,
Samirah v. O’Connell, 335 Fl3d 545, 551 (7th Cir. 2003).  Because did not file suit in the district
of his incarceration (his prison, the Federal Correctional Institution, is in the Eastern District
of Wisconsin), the district judge did not have jurisdiction to consider his request under 28
U.S.C. § 2241.  Mittelsteadt, 790 F.2d at 40.

       Accordingly, we VACATE the judgment of the district court and REMAND with
instructions to dismiss Strickland’s request for lack of jurisdiction.